ORDER
PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of first degree murder in violation of Section 565.020.1 RSMo. (1994) on which he was sentenced to life imprisonment without the possibility of probation and parole. Defendant also appeals from a judgment denying on the merits, after and evidentiary hearing, his Rule 29.15 motion for post-conviction relief.
As to the direct appeal, no jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. We affirm the judgment pursuant to Rule 30.25(b).
As to the post-conviction relief appeal, the judgment of the motion court is based on findings of fact and conclusions of law that are not clearly erroneous. A written opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).
However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.